Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Preliminary amendments are acknowledged by the examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2019, 10/15/2020, 3/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 5/1/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of improper listing of the document, and should be listed in the proper form.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

 
Specification
The specification is objected to due to step 607 as described in [0053] of the specification not corresponding to step 607 of Fig 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 (Ln 3) recites the limitation “the aggregate signal.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 7, 13, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vechart (US20150241853).
Regarding claim 1, Vechart discloses, a method of determining a cause of a fault in a robotic system (Vechart: [0042] discloses the application for autonomous vehicle.), the method comprising: 
by a diagnostic service of the robotic system (Vechart: [0021] discloses a health management subsystem (diagnostic service) that detect, isolate, and quantify various faults, failures and degradations.): 

by a sink (defined in the instant specification at para 53 as a “task process”) of the robotic system (Vechart: [0025] discloses a subsystem reasoner.): 
subscribing to a causal trace (defined in the instant spec at para 55 as ,”a sub-graph of signals that are causal of a particular traced signal”) (Vechart:Fig 4 shows the causal trace subscribed by the subsystem reasoner.), wherein the causal trace comprises a value for a specified derived signal of the derived signals (Vechart: Fig 4 shows test result values (derived signal) such as pass, fail, and not known.) and an identification of each signal from which the specified derived signal was derived (Vechart: [0022] discloses that test results (derived signals) are associated with input sensor data (signals) of one or more subsystems.), during runtime, receiving updates to the causal trace as the value for the specified derived signal changes (Vechart: [0022] discloses tests module is configured to continuously or intermittently implement various tests and/or measurements. Therefore, the values are updated over time.); and 
by the diagnostic service (Vechart: [0021] subsystem health management), upon detection of a fault in the robotic system (Vechart: [0021] discloses detecting faults), using the causal trace to identify a process that caused the fault (Vechart: [0025]  describes the causal trace process of Fig 3 and 4 for determining the the cause of faults.).
Regarding claim 2, Vechart discloses the invention as in claim 1 above, including, using the causal trace to identify a process that caused the fault comprises determining whether a processing latency in the causal trace exceeds a threshold time ( ?) value (Vechart: [0025] discloses the system being able to handle diagnostics such as latency. [0033] discloses upper time bound for the latency.).
Regarding claim 3, Vechart discloses the invention as in claim 1 above, including,  using the causal trace to identify a process that caused the fault comprises determining whether an uncertainty in the causal trace exceeds a threshold value (Vechart: [0025] discloses identifying unknown (uncertainty) states based on input parameter values.).
Regarding claim 4, Vechart discloses the invention as in claim 1 above, including, the causal trace further comprises a trigger (Vechart: [0041] discloses the reasoner run additional test if the failure status is uncertain (trigger).); and 

Regarding claim 6, Vechart discloses the invention as in claim 1 above, including, by the diagnostic service: detecting a fault in the robotic system (Vechart: [0021] discloses a health management subsystem (diagnostic service) that detect, isolate, and quantify various faults, failures and degradations.); using the aggregated signal to determine a cause of the fault (Vechart: [0049] discloses aggregating the cumulative observations for determining fault limits.); and causing the robotic system to take a safety-related action in response to the fault (Vechart: [0039] discloses taking action to prevent further harm to the vehicle.).
Regarding claim 7, Vechart discloses the invention as in claim 1 above, including, the robotic system comprises a vehicle (Vechart: [0042] discloses the application for autonomous vehicle.), and the diagnostic service comprises an on-board vehicle diagnostic system (Vechart: [0021] discloses a subsystem health management system (on-board diagnostic system) for the vehicle.).
Regarding claim 13, Vechart discloses, a system for determining a cause of a fault in a robotic device (Vechart: [0042] discloses the application for autonomous vehicle.), the system comprising: 
a diagnostic service comprising a processor and non-transitory memory containing programming instructions that are operable to cause the processor to (Vechart: [0021] discloses a health management subsystem (diagnostic service) that detect, isolate, and quantify various faults, failures and degradations. [0067] discloses the invention implemented as implemented as electronic hardware, computer software, or combinations of both.): 

a sink that is operable to (Vechart: [0025] discloses a subsystem reasoner.): 
subscribe to a causal trace (Vechart: Fig 4 shows the causal trace subscribed by the subsystem reasoner.), wherein the causal trace comprises a value for a specified derived signal of the derived signals (Fig 4 shows test result values (derived signal) such as pass, fail, and not known.) and an identification of each signal from which the specified signal was derived (Vechart: [0022] discloses that test results (derived signals) are associated with input sensor data (signals) of one or more subsystems.), during runtime, receive updates to the causal trace as the value for the specified derived signal changes (Vechart: [0022] discloses tests module is configured to continuously or 
wherein the diagnostic service (Vechart: [0021] subsystem health management) comprises additional programming instructions that are operable to cause the processor to (Vechart: [0067] discloses that the algorithm steps of the disclosed invention is implemented in computer hardware and software (executable code).), upon detection of a fault in the robotic device (Vechart: [0021] discloses detecting faults), use the causal trace to identify a process that caused the fault (Vechart: describes the causal trace process of Fig 3 and 4 for determining the the cause of faults.).
Regarding claim 14, Vechart discloses the invention as in claim 13 above, including, the programming instructions to use the causal trace to identify a process that caused the fault comprise instructions to determine whether a processing latency in the causal trace exceeds a threshold time value (Vechart: [0025] discloses the system being able to handle diagnostics such as latency.).
Regarding claim 15, Vechart discloses the invention as in claim 13 above, including, the programming instructions to use the causal trace to identify a process that caused the fault comprise instructions to determine whether an uncertainty in the causal trace exceeds a threshold value (Vechart: [0025] discloses identifying unknown (uncertainty) states based on input parameter values.).
Regarding claim 16, Vechart discloses the invention as in claim 13 above, including, the causal trace further comprises a trigger (Vechart: [0041] discloses the reasoner run additional test if the failure status is uncertain (trigger).); and 

Regarding claim 18, Vechart discloses the invention as in claim 13 above, including, comprising additional programming instructions that are configured to cause the processor to: detect a fault in the robotic device (Vechart: [0021] discloses a health management subsystem (diagnostic service) that detect, isolate, and quantify various faults, failures and degradations.); 
using the aggregated signal to determine a cause of the fault (Vechart: [0049] discloses aggregating the cumulative observations for determining fault limits.); and cause the robotic device to take a safety-related action in response to the fault (Vechart: [0039] discloses taking action to prevent further harm to the vehicle.).
Regarding claim 19, Vechart discloses the invention as in claim 13 above, including, the robotic device comprises a vehicle (Vechart: [0042] discloses the application for autonomous vehicle.); and 
the diagnostic service comprises an on-board vehicle diagnostic system (Vechart: [0021] discloses a subsystem health management system (on-board diagnostic system) for the vehicle.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vechart (US20150241853) in view of Wang (US10189489).
Regarding claim 5, Vechart discloses the invention as in claim 1 above, including, algorithms for the functions are stored by the diagnostic service prior to runtime as part of executable code (Vechart: [0067] discloses that the algorithm steps of the disclosed invention is implemented in computer hardware and software (executable code).); and 
Vechart does not disclose, the method further comprises, by the diagnostic service, loading the configuration file to receive configuration variables to use with the functions at runtime.
Wang discloses, by the diagnostic service, loading the configuration file to receive configuration variables to use with the functions at runtime (Wang: [0022] discloses reading the configuration file, and loading the variable monitoring table).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vechart with the teachings of Wang, in order to provide a method for improved vehicle variables monitoring.
Regarding claim 17, Vechart discloses the invention as in claim 13 above, including, a memory that stores algorithms for the functions prior to runtime as part of executable code (Vechart: [0067] discloses that the algorithm steps of the disclosed invention is implemented in computer hardware and software (executable code).); and 
Vechart does not disclose, additional programming instructions operable to cause the processor to load the configuration file to receive configuration variables to use with the functions at runtime.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vechart with the teachings of Wang, in order to provide a method for improved vehicle variables monitoring.

Claims 8-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vechart (US20150241853) in view of Fields (US10166994).
Regarding claim 8, Vechart discloses the invention as in claim 6 above, including, the robotic system comprises a vehicle (Vechart: [0042] discloses the application for autonomous vehicle.); and 
Vechart does not disclose, the safety-related action comprises: if the vehicle is not operating in an autonomous mode when the fault is detected, preventing the vehicle from entering the autonomous mode, or if the vehicle is operating in the autonomous mode when the fault is detected, causing the vehicle to exit the autonomous mode.
Fields discloses, the safety-related action comprises: if the vehicle is not operating in an autonomous mode when the fault is detected, preventing the vehicle from entering the autonomous mode, or if the vehicle is operating in the autonomous mode when the fault is detected, causing the vehicle to exit the autonomous mode (Fields: [Col 30, Ln 27-45] discloses preventing the vehicle from entering autonomous mode.).

Regarding claim 9, Vechart discloses, a method determining a cause of a fault in a robotic system (Vechart: [0042] discloses the application for autonomous vehicle.), the method comprising: 
by a diagnostic service of the robotic system (Vechart: [0021] discloses a health management subsystem (diagnostic service) that detect, isolate, and quantify various faults, failures and degradations.): 
receiving a plurality of primary signals (Vechart: [0022] discloses receiving command data and sensor data (primary signals).) from a plurality of processes running on the robotic system (Vechart: Fig 1 shows plurality of subsystem health management for plurality of subsystems running (processes).), performing one or more functions on one or more of the primary signals to yield one or more derived signals (Vechart: [0022] discloses performing tests on the input data and generating test results or health data (derived signals).); 
by a sink of the robotic system (Vechart: [0025] discloses s subsystem reasoner.): 
subscribing to a causal trace (Vechart: Fig 4 shows the causal trace subscribed by the subsystem reasoner.), wherein the causal trace comprises a value for a specified derived signal of the derived signals (Vechart: Fig 4 shows test result values (derived signal) such as pass, fail, and not known.) and 
by the diagnostic service (Vechart: [0021] subsystem health management), monitoring the processes running on the robotic system (Vechart:Fig 1 shows plurality of subsystem health management for monitoring plurality of subsystems running (processes).), and upon detection of a fault in the robotic system (Vechart: [0021] discloses detecting faults): using the causal trace to identify a process that caused the fault (Vechart: describes the causal trace process of Fig 3 and 4 for determining the the cause of faults.); 
Vechart does not disclose, if the robotic system is not operating in an autonomous mode when the fault is detected, preventing the robotic system from entering the autonomous mode; and 
if the robotic system is operating in the autonomous mode when the fault is detected, causing the robotic system to exit the autonomous mode.

if the robotic system is operating in the autonomous mode when the fault is detected, causing the robotic system to exit the autonomous mode (Fields: [Col 29, Ln 35-67] discloses switching from autonomous operation to manual by handing the control over to the vehicle operator.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vechart with the teachings of Fields, in order to provide a method for determining operating status of autonomous vehicles system with the benefit of being able to diagnose autonomous operation features.
Regarding claim 10, Vechart and Fields discloses the invention as in claim 9 above, including, using the causal trace to identify a process that caused the fault comprises one or more of the following: determining whether a processing latency in the causal trace exceeds a threshold time value; or determining whether an uncertainty in the causal trace exceeds a threshold value (Vechart: [0025] discloses identifying unknown (uncertainty) states based on input parameter values.).
Regarding claim 11, Vechart and Fields discloses the invention as in claim 9 above, including, the causal trace further comprises a trigger (Vechart: [0041] discloses the reasoner run additional test if the failure status is uncertain (trigger).); and the sink only receives updates to the causal trace when the value for the specified derived signal changes and the trigger is active (Vechart: [0041] discloses the reasoner run additional test and obtaining additional information (updates).).
Regarding claim 20, Vechart discloses the invention as in claim 18 above, including, the robotic device comprises a vehicle (Vechart: [0042] discloses the application for autonomous vehicle.); and 
Vechart does not disclose, the safety-related action comprises: if the vehicle is not operating in an autonomous mode when the fault is detected, preventing the vehicle from entering the autonomous mode, or if the vehicle is operating in the autonomous mode when the fault is detected, causing the vehicle to exit the autonomous mode.
Fields discloses, the safety-related action comprises: if the vehicle is not operating in an autonomous mode when the fault is detected, preventing the vehicle from entering the autonomous mode, or if the vehicle is operating in the autonomous mode when the fault is detected, causing the vehicle to exit the autonomous mode (Fields: [Col 30, Ln 27-45] discloses preventing the vehicle from entering autonomous mode.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vechart with the teachings of Fields, in order to provide a method for determining operating status of autonomous vehicles system with the benefit of being able to diagnose autonomous operation features.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vechart (US20150241853) in view of Fields (US10166994), and in further view of Wang (US10189489).
Regarding claim 12, Vechart and Fields discloses the invention as in claim 9 above, including, an algorithm for the function is stored by the diagnostic service prior to runtime as part of executable code (Vechart: [0067] discloses that the algorithm steps of the disclosed invention is implemented in computer hardware and software (executable code).); and 

Wang discloses, by the diagnostic service, loading the configuration file to receive configuration variables to use with the function at runtime (Wang: [0022] discloses reading the configuration file, and loading the variable monitoring table).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vechart and Fields with the teachings of Wang, in order to provide a method for improved vehicle variables monitoring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 10am - 8:30pm Tu/Th & 9am - 7:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/P.P./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665